Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  143157(21)(24)(25)                                                                                                 Justices



  IN RE REQUEST FOR ADVISORY OPINION
  REGARDING CONSTITUTIONALITY OF
  2011 PA 38                                                       SC: 143157
  ________________________________________


        On order of the Chief Justice, motions by the Service Employees International
  Union Local 517M and the Michigan State AFL-CIO and by the Michigan Education
  Association for leave to file briefs amicus curiae are considered and they are granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2011                  _________________________________________
                                                                              Clerk